            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                    JONESBORO DIVISION

CAROLINE SUE GANN                                               PLAINTIFF
#63015

v.                          No. 3:19-cv-200-DPM

AMBER NICOLE ANDERSON,
ADAM GREGORY ANDERSON                                     DEFENDANTS

                                 ORDER
     1. Gann' s application to proceed in forma pauperis is incomplete;
she didn't submit a calculation sheet or certificate. Her application,
NQ 1, is therefore denied without prejudice.        Gann must submit a
completed     application     and     certified   calculation    sheet   by
26 August 2019.    If she doesn't, then the Court will dismiss her
complaint without prejudice. LOCAL RULE 5.5(c)(2). If the Court grants
Gann permission to proceed in forma pauperis, then she will have to pay
the $350 filing fee in monthly installments taken from her prisoner
account. 28 U.S.C. § 1915(b).
     2. The Court directs the Clerk to mail Gann an in forma pauperis
application with a copy of this Order.
     So Ordered.


                                    D .P. Marshall Jr.
                                    United States District Judge
